Title: To Benjamin Franklin from Francis Childs, 12 June 1784
From: Childs, Francis
To: Franklin, Benjamin



Honored Sir,
New York, June 12th. 1784—

Pardon the Assurance I possess, in supposing, that while I take the Liberty of troubling you with a few Lines, your generosity will admit it.— I have wrote you not long since, but, Doubtful whether they have come safe to hand, I feel constrained here to make a repetition;—to express in terms the most grateful, the Singular & consequential services you have rendered, & the many Obligations I am under for them; to attempt to render praise would be to offend; but, it is my duty to thank you; and my ambition is to convince you that I wish to merit it.— While some are afflicted with the harsh & unpleasing Stings of Poverty, the Just & Allwise being places others in the Circles of affluence & ease to answer his Charitable Designs in administering comfort to the Distressed—
I feel rather unhappy, that, conscious of the want of Ability, my Spirits are damped & the ardor with which Gratitude inspires me, is extinguished, in the thought of the appearance my Lines may make in the sight of one of your unrivalled abilities,—But I veil these reflexions with the hope of your generous mind burying in oblivion every thing either insignificant or offensive—
With true Respect, I have the Honor to be, Worthy Sir, Your Most Obliged & Obedient Servant,

Francis Child—
Benj. Franklin, Esqr.

